            Case 5:20-cv-00678-OLG Document 14 Filed 10/02/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

SOUTH TEXAS FRAC LLC                         §
     Plaintiff                               §
                                             §       CIVL ACTION NO. 20-cv-00678
V.                                           §
                                             §
PHOENIX PROCESS EQUIPMENT CO.                §
     Defendant                               §


                   JOINT ALTERNATIVE DISPUTE RESOLUTION REPORT
       In accordance with the Court’s Scheduling Order and Local Rule CV-88, the parties

file this Joint Dispute Resolution Report.

       1.       Status of Negotiations. The parties engaged in settlement discussions prior

to suit being filed. The parties intend to continue engaging in good faith efforts to settle the

matter at a mediation after the completion of additional discovery and the joinder of WI

Texas Frac, LLC.

       2.       Persons Responsible for Settlement Negotiations. Plaintiff’s attorneys of

record, Matthew T. Taplett, R.L. Florance, or Michael McCrum, will be responsible for the

settlement negotiations on behalf of Plaintiff in this matter. Defendant’s representative,

Gary Drake, and Defendant’s attorneys of record, Matthew B. Cano, or Stephen K. Luxton,

will be responsible for the settlement negotiations on behalf of Defendant in this matter.

       3.       ADR as an Appropriate Method of Resolving Issues in Controversy. The

parties agree that mediation is an appropriate method of attempting to resolve the issues

in controversy. In that regard, the parties are currently circulating proposed mediators to

preside over a non-binding mediation.



                                                 1
Case 5:20-cv-00678-OLG Document 14 Filed 10/02/20 Page 2 of 2




                           Respectfully submitted,

                           POPE, HARDWICKE, CHRISTIE, SCHELL, KELLY &
                           TAPLETT, LLP

                        By: /s/ R.L. Florance (w/ permission)
                           Matthew T. Taplett
                           State Bar No. 24028026
                           mtaplett@popehardwicke.com;
                           Robert L. Florance, IV
                           State Bar No. 24087520
                           rflorance@popehardwicke.com

                           500 West Seventh Street, Suite 600
                           Fort Worth, Texas 76102-4751
                           Phone: (817) 332-3245
                           Fax: (817) 877-4781

                           ATTORNEYS FOR PLAINTIFF
                           SOUTH TEXAS FRAC LLC

                           And


                           BENJAMIN, VANA, MARTINEZ & CANO, LLP


                           By:    ____________________________________
                                  Matthew B. Cano
                                  State Bar No. 03757050
                                  Email: mcano@benlawsa.com
                                  Stephen K. Luxton
                                  State Bar No. 24087953
                                  Email: sluxton@benlawsa.com

                           3600 Bee Caves Road, Suite 201
                           Austin, Texas 78746
                           Phone: (512) 732-1880
                           Fax: (210) 881-0668

                           COUNSEL FOR DEFENDANT PHOENIX
                           PROCESS EQUIPMENT CO.




                              2
